Citation Nr: 1646191	
Decision Date: 12/08/16    Archive Date: 12/21/16

DOCKET NO.  12-06 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for a bilateral knee disability.

3.  Entitlement to service connection for a bilateral shoulder disability.

4.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from June 1958 to October 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the issues for further development in October 2014.  The case has been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection pertaining to the back, bilateral shoulders, and bilateral knees are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The preponderance of the probative evidence shows that the Veteran's hearing loss did not manifest during service or for many years thereafter and is not related to service.


CONCLUSIONS OF LAW

The criteria for establishing service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by a letter in May 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  VA examinations have been conducted and opinions obtained.  

The Board also notes that actions requested in the prior remand have been undertaken.  In this regard, additional VA opinions and treatment records were obtained.  The Board directed that service personnel records be requested to aid in addressing the orthopedic claims.  Such records were requested and some were obtained.  The remainder of the records were thought to have been destroyed in the 1973 fire at       the National Personnel Records Center.  The personnel records are not necessary to address the hearing loss claim as noise exposure during service has been conceded; thus, the absence of such records does not impact the claim being adjudicated herein.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  The Board notes neither the Veteran nor his representative has alleged any deficiency in the duty to assist or compliance with the remand instructions.   See Scott, 789 F.3d 1375.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection 

Service connection may be established for a disability resulting from disease          or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski,       1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that current hearing loss disability is related to service.  The Veteran has stated that he did not receive hearing protection from the military.  He fired every weapon the infantry had at the firing range, spent hours in the motor pool, spent hours flying in Air Force un-insulated planes, and he was accidentally shot point blank in the face with an M-1 rifle that temporarily blinded him and, according to the Veteran, blew out his hearing.  The Board acknowledges that the Veteran was exposed to loud noise during service. 

For the purposes of applying VA laws, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz is 40 decibels or greater; or when the auditory thresholds      for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a 'disability' at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

As an initial matter, the Board notes that the Veteran has been diagnosed during  the course of the appeal with bilateral hearing loss for VA purposes, with puretone thresholds ranging from 50 to 65 decibels bilaterally on September 2011 VA examination.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show no complaints, treatment, or diagnosis of hearing loss.  In the October 1959 separation medical examination, the Veteran's ears and drums were noted as clinically normal.  The Veteran's whisper test results showed   a score of 15/15.  On the October 1959 separation report of medical history, the Veteran specifically denied ear trouble. 

Post-service, the Veteran was provided a VA examination in January 1960.  The Veteran did not complain of hearing loss, and the examiner found no hearing loss on general medical examination.  The Veteran's ear examination was negative.  He again achieved a 15/15 on the whisper test.  

As there is no competent evidence of hearing loss disability in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

The Veteran was afforded a VA examination in September 2011.  The examiner diagnosed sensorineural hearing loss.  The examiner noted that the Veteran's hearing loss is not at least as likely as not caused by or a result of an event in military service.  The examiner then, however, noted that he cannot provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  Upon review of the claims file on entrance and discharge only a whisper test was done.  The examiner noted the whisper test is not sensitive to high frequency hearing losses.  Unfortunately, only a whisper test was done on entrance and discharge so a high frequency loss could have been present and he still could have scored 15/15 on the whisper test.

The Veteran was afforded another VA examination in August 2015.  The examiner diagnosed sensorineural hearing loss.  The examiner found that he cannot provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The enlistment examination in September 1956, an examination in June 1958, and the transfer examination in October 1959 suggested a 15 out of 15 correct on the whispered voice test.  The whispered voice test is not frequency or ear specific and cannot rule out the presence or absence of hearing loss.  Therefore, based on the whispered voice results and no puretone thresholds, the examiner could not provide an opinion without resorting to speculation.

An addendum opinion was provided in December 2015.  The examiner reviewed the Veteran's claims file again.  In view of the three whispered voice tests indicating 15 out of 15 correct, including the entrance and separation examinations, he opined that it is less likely than not that the Veteran's present hearing loss is related to the service.  Despite the Veteran's exposure to noise as an infantryman, heavy equipment, and the reported accidental shot fired from an M1 rifle near the side of his face at close range, he scored a 15 out of 15 correct on the whispered voice test at separation.  The examiner acknowledged that the whisper test was not  a frequency specific test and he could not rule out high frequency hearing loss; however, he found it probable that hearing was at least near normal in the speech range in at least the better ear based on this score.  With moderately severe to profound hearing loss, bilaterally, it would not be possible for the Veteran to have repeated 15 out of 15 correct at a distance with the speaker using a whispered voice in at least the better ear, as his present thresholds far exceed the average whispered voice level that falls somewhere between 20 decibels (very faint) and 30 decibels (faint).  With regards to a delayed onset of hearing loss and the Veteran's report  that he was told he spoke loudly and asked people to repeat themselves when he  left the service, there is no evidence of or presumption of bilateral hearing loss to a compensable degree within one year of discharge from the service.  There was also no basis in science for a delayed onset of hearing loss years after the military noise exposure.

The Board finds that the Veteran's more recently-reported history of continued symptoms of bilateral hearing loss since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms    of hearing loss.  

Specifically, the service separation examination report reflects that the Veteran was examined and his ears and ear drums were found to be clinically normal and he passed a whisper test with a score of 15 out of 15.  His in-service history of symptoms at the time of service separation is more contemporaneous to service,    so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding   a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later).

The Board also notes that the Veteran filed a VA disability compensation claim     for other conditions within one year of separation from service, but did not claim service connection for hearing loss or make any mention of any hearing loss symptomatology.  While not dispositive, the absence of complaints of hearing      loss at that time tends to suggest he was not experiencing disabling hearing loss.  See generally AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present).

These inconsistencies in the record weigh against an assertion of onset of hearing loss during service and continuity of symptomatology since service.  See Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (the credibility of a witness can be impeached by a showing of interest, bias, or inconsistent statements).

Additionally, while the Veteran believes that his current bilateral hearing loss is related to noise exposure during service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of his hearing loss are matters not capable of lay observation, and require medical expertise to determine.  Moreover, whether claimed symptoms   of hearing loss during or since service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify    to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the    same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current hearing loss is not competent medical evidence.  The Board finds the opinion of the December 2015 VA examiner to be significantly more probative than the Veteran's lay assertions.  There is no competent medical opinion of record linking the Veteran's current hearing loss with service. 

Upon review of the record, the Board finds the most probative evidence is against     a finding that the Veteran's current hearing loss disability arose in service or for many years thereafter, or that such disability is related to service.  Accordingly, the claim for service connection is denied.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However,       as the preponderance of the evidence is against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied. 



REMAND

The Veteran asserts that his orthopedic conditions are a result of his experiences in Army jump school.  He stated he was trained to do a parachute landing fall, which involved hitting the ground on the balls of the feet, rotating the body to hit the calf, then the buttocks, and then the shoulder.  Although the Veteran's DD Form 2014 does not reflect receipt of a parachute badge nor indicate the Veteran was in jump school, service treatment records indicate the Veteran was in Airborne.  Only limited service personnel records were received, with the remainder being considered lost in the 1973 fire at the National Personnel Records Center.  In light of the above, the Board will concede that he was in jump school.

The Veteran underwent a VA examination in August 2015 and the examiner opined that the knee, back, and shoulder conditions were not related to service.  Although the Veteran reported to the examiner that he struck his lower back on a small tree trunk during a parachute jump while in service, it does not appear the examiner considered his Airborne history when addressing the knee and shoulder claims.  Additionally, the Veteran alleges that his current conditions are a delayed response to parachute landing training/Airborne activities.  The Board finds that an addendum opinion is needed. 

Accordingly, this issue is remanded for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Return the claims file to the examiner who conducted the August 2015 VA back and joints examinations to obtain an addendum opinion.  If that examiner is not available, the file should be forwarded to another physician to provide the requested opinions.  If a       new examination is deemed necessary, one should be scheduled.  

Following review of the claims file, the examiner  should explain why the Veteran's current back, bilateral shoulder, and bilateral knee disabilities are/are not merely delayed responses to strenuous physical activity during Airborne training in service, to include practicing parachute jumps and landings.  In other words, the Veteran alleges that his current disabilities are post-traumatic in nature from his Airborne training, and an opinion as to this contention is needed as pertains to his back, shoulder and knee disabilities.

2.  After undertaking the development above and           any additional development deemed necessary, the Veteran's claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and his representative should be furnished a supplemental statement of the case and be given an appropriate  period to respond thereto before the case is returned      to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


